Case 2:20-cr-00114-Z-BR Document 62 Filed 02/24/21 Page1of1 PagelD 150

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

AMARILLO DIVISION

UNITED STATES OF AMERICA §
§

Plaintiff, §

§

v. §
§

MIGUEL FRAIRE-ROJAS §
§

Defendant. §

 

 

U.S. DISTRICT COURT

NORTHERN DISTRICT OF TEXAS

CLERK,

af

FEB 24 2021
“8. DISTRICT COURT

 

 

 

 

  
 

Deputy

2:20-CR-114-Z-BR-(1)

ORDER ADOPTING REPORT AND RECOMMENDATION

_ CONCERNING PLEA OF GUILTY

On February 8, 2021, the United States Magistrate Judge issued a Report and Recommendation

Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause. Defendant

Miguel Fraire-Rojas filed no objections to the Report and Recommendation within the fourteen-day period

set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant matters of record in the

above referenced cause—including the elements of the offense, Factual Resume, Plea Agreement, and

Plea Agreement Supplement—and thereby determined that the Report and Recommendation is correct.

Therefore, the Report and Recommendation is hereby ADOPTED by the United States District Court.

Accordingly, the Court hereby FINDS that’ the guilty plea of Defendant Miguel Fraire-Rojas was

knowingly and voluntarily entered; ACCEPTS the guilty plea of Defendant Miguel Fraire-Rojas; and

ADJUDGES Defendant Miguel Fraire-Rojas guilty of Count One of the Superseding Information, in

violation of 18 U.S.C. § 371. Sentence will be imposed in accordance with the Court’s sentencing

scheduling order.

SO ORDERED, February £4 , 2021.

 

MATVHEW J/HACSMARYK
UNIZED STATES DISTRICT JUDGE

 
